Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The purpose of this corrected notice of allowability is to include pertinent art within the record turned up in a search of the prior art. 

U.S. Patent Number 10,808,794 is directed to a metamaterial including a plurality of unit cells, in which each unit cell includes two interacting members to dissipate energy. (Abstract) This reference does not set forth the structure as set forth within the instant claims. 

U.S. Patent Application Publication 2016/0167306 is directed to a method of designing a three-dimensional object based on a shape of the object, the object to be fabricated via additive fabrication from a plurality of materials, is provided. (Abstract) The method comprises selecting, for a first volume element of the object, one of the plurality of materials based at least in part on a position of the first volume element within the object, at least one spatial decomposition of the object, the at least one spatial decomposition identifying a plurality of volumetric subregions of the object, and a material composition of at least a first volumetric subregion of the plurality of volumetric subregions, wherein the first volumetric subregion comprises the position of the first volume element. (Abstract) The material composition can be organized into a metamaterial. (¶62) This reference does not set forth the structure as set forth within the instant claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784